Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the documents received on February 21, 2021 and the preliminary amendment received on February 24, 2021.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Upon examination, the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed surgical apparatus comprising a reload in communication with an actuator device, and movable relative thereto from an uncoupled position to a coupled position with the actuator device; a first articulating link extending along a longitudinal axis of the actuator device and having a first mechanical interface; the reload including a second articulating link configured to engage the first mechanical interface in the coupled position, wherein the second mechanical interface and a tool assembly are pivotable from a first position aligned with the longitudinal axis and at least one articulated position misaligned with the longitudinal axis; wherein the first and second mechanical interfaces prevent movement of the reload relative to the actuator device to an uncoupled position when the first articulated link is in the at least one articulated position for the purpose of locking the reload in a desired position.
Related prior art, such as MILLIMAN et al. (USPN 5863561) and ALESI et al. (USPN 5,779,130), are found to disclose a surgical apparatus comprising an articulating reload assemblies similar to that of Applicants invention.  However, the prior art fails to disclose a first and second link that engage with one another as claimed.  Thus, it is Examiner’s opinion that it .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA R WEEKS whose telephone number is (571)272-4473.  The examiner can normally be reached on M-F 8am-2pm & 5pm-7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4473.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	Other helpful telephone numbers are listed for applicant's benefit:
Allowed Files & Publication (888) 786-0101
Assignment Branch (800) 972-6382
Certificates of Correction (703) 305-8309
Fee Questions (571) 272-6400
Inventor Assistance Center (800) PTO-9199
Petitions/special Programs (571) 272-3282
Information Help line 1-800-786-9199



/GLORIA R WEEKS/
Primary Examiner, Art Unit 3721


November 6, 2021